Exhibit 10.23

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of August 3, 2011 (the
“Effective Date”) by and between Accellent Inc. (the “Company”) and James
McGorry (the “Executive”).

WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment;

WHEREAS, Executive desires to accept such employment and enter into such an
agreement;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the parties agree as
follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on August 29,
2011 (the “Commencement Date”), and ending on the second anniversary thereof
(the “Initial Term”) on the terms and subject to the conditions set forth in
this Agreement. Following the Initial Term, the Agreement shall automatically be
renewed for additional terms of one year on each anniversary of the last day of
the Initial Term (the Initial Term and any annual extensions of the term of this
Agreement, together, the “Employment Term”), subject to Section 8 of this
Agreement, unless the Company or the Executive provides the other party with
written notice at least sixty (60) days prior to the expiration of the
Employment Term of the intent not to renew the Employment Term. Notwithstanding
the foregoing, at the Company’s option, any notice of nonrenewal given by the
Company may specify that it is also a termination without Cause (as hereinafter
defined) by the Company, to be effective as of the date such notice is given, in
which case the Employment Term shall terminate immediately and any notice period
shall be deemed to be waived by the Executive.

2. Position.

a. During the Employment Term, Executive shall serve as Executive Vice
President, Sales and Marketing of the Company and its subsidiaries. The
Executive shall report to the Chief Executive Officer and the Board of Directors
(the “Board”) of the Company. In such positions, Executive shall have such
duties and authority commensurate with the position of a senior vice president
of a company of similar size and nature and as the Chief Executive Officer and
the Board shall otherwise determine from time to time. The Executive shall
primarily perform Executive’s duties hereunder at the Company’s headquarters,
currently located in Wilmington, Massachusetts.

b. During the Employment Term, Executive will devote substantially all of
Executive’s business time, and will devote Executive’s personal efforts, to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
materially conflict or materially interfere



--------------------------------------------------------------------------------

with the rendition of such services either directly or indirectly, without the
prior written consent of the Board; provided, however, that nothing herein shall
preclude Executive, (i) subject to the prior approval of the Board, from
accepting appointment to or continue to serve on any board of directors or
trustees of any business corporation or any charitable organization or (ii) from
managing Executive’s personal and family investments; provided, however, in each
case, and in the aggregate, that such activities do not materially conflict or
materially interfere with the performance of Executive’s duties hereunder or
conflict with Section 9.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $325,000.00 payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.” Once increased, the Executive’s Base Salary shall not be
decreased below such increased amount.

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”), with a target bonus amount equal to 60% of Executive’s Base Salary (the
“Target Bonus”) (with a maximum Annual Bonus amount not to exceed 150% of the
Target Bonus) based upon the achievement of reasonable performance goals
established by the Board, provided, that to the extent that any portion of the
achievement of the goals or amount of the Annual Bonus shall be based on a
subjective criteria, that portion of the achievement of the goals or Annual
Bonus shall be as determined in the sole, good faith discretion of the Board. In
addition, in the sole discretion of the Board, Executive may be eligible to earn
an Annual Bonus in excess of the Target Bonus, up to one and one-half times the
Target Bonus. In addition, the Board shall establish certain threshold
performance goals, which the Company must achieve before Executive shall be
entitled to earn any Annual Bonus. All such Annual Bonus amounts shall otherwise
be paid in accordance with the Company’s annual incentive plan or policy,
subject to the terms of this Agreement.

5. Equity Arrangements.

a. On or before September 26, 2011, Executive shall invest $50,000 in exchange
for common stock of the Company’s parent company, Accellent Holdings Corp.
(“Common Stock”), at a per share price determined by the Fair Market Value (as
defined in the 2005 Equity Plan for Key Employees of Accellent Holdings Corp.
and its Subsidiaries and Affiliates) of the Common Stock on the date of
Executive’s investment. The Board evaluates the Fair Market Value from time to
time, and at its July 2011 meeting, the Board determined and resolved that the
Fair Market Value was equal to $3.00 per share as of June 30, 2011. The Board
will make a subsequent determination of the Fair Market Value of the Common
Stock on the date of Executive’s investment.

b. On or promptly after the Commencement Date, Executive shall receive the grant
of an option (the “Option”) to acquire 300,000 shares of Common Stock at a

 

2



--------------------------------------------------------------------------------

per share purchase price equal to the Fair Market Value on the date of grant. In
addition, Executive shall be eligible to receive additional option grants in the
future at the discretion of the Board. All option grants shall be made pursuant
to the Plan (as defined below).

c. The foregoing equity arrangements shall be governed by the terms and
conditions of certain documents, including a Management Stockholder’s Agreement,
the 2005 Equity Plan for Key Employees of Accellent Holdings, Corp. and its
Subsidiaries and Affiliates (the “Plan”), Stock Option Agreement, Sale
Participation Agreement, and Registration Rights Agreement, in the forms
attached hereto (collectively, the “Management Equity Documents”).

6. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans as in effect from time to
time (collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company. In addition,
Executive will be entitled to four weeks of paid vacation for each full year of
the Employment Term.

7. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided, however,
that Executive will be required to give the Company at least thirty (30) days
advance written notice of any resignation of Executive’s employment; provided,
further, however, that the Company may, in its discretion, waive all or any
portion of such notice requirement. In the event that the Company waives all or
any portion of such notice requirement and therefore causes Executive’s
employment to be terminated, in no event shall such waiver constitute a
termination without Cause by the Company (as described in Section 8(c) below).
In addition, Executive’s notice requirement hereunder shall be subject to the
notice provisions of Section 8(c) below.

a. By the Company For Cause or By Executive Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) immediately, without prior written
notice thereof, and shall terminate automatically (subject to the notice
requirements, which may be waived by the Company, as described above in this
Section 8) upon Executive’s resignation without Good Reason (as defined in
Section 8(c)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure to substantially perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) which is not cured within 15 days following receipt by the Executive of
written notice from the Company of such failure; provided that it is understood
that this clause (A) shall not permit the Company to terminate Executive’s
employment for Cause because of dissatisfaction with the quality of services
provided by or

 

3



--------------------------------------------------------------------------------

disagreement with the actions taken by Executive in the good faith performance
of Executive’s duties to the Company, (B) an act or acts constituting a
(x) felony, (y) a misdemeanor involving the Company (z) misdemeanor not
involving the Company, which results in material and demonstrable harm to the
business or reputation of the Company, (iii) Executive’s willful malfeasance or
misconduct or (iv) a breach by Executive of the material terms of Section 9 of
this Agreement.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, as hereinafter defined, then the
Executive, subject to the Executive’s execution, delivery and non-revocation of
an effective release of claims (in a form acceptable to the Company) in favor of
the Company and related parties within 45 days following the date of the
termination of the Executive’s employment (which release of claims shall be
delivered to the Executive within 5 days following the date of such termination)
shall be entitled to receive:

(A) the Base Salary through the date of termination and any earned but unpaid
Annual Bonus for the prior year and any accrued but unpaid vacation;

(B) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(C) such employee benefits (described in Section 6(a) above), if any, as to
which Executive may be entitled under the employee benefit plans of the Company
(the amounts described in clauses (A) through (C) hereof being referred to as
the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement other than for rights to indemnification
and directors and officers liability insurance as provided herein; provided,
however, that the treatment of any equity rights held by Executive immediately
prior to any such termination shall be subject to the applicable terms of the
Management Equity Documents.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if a determination
is made, at the request of Executive or upon the reasonable request of the
Company set forth in a notice to Executive, by a physician selected by the
Company and Executive, that Executive is unable to perform Executive’s duties as
an employee of the Company or its subsidiaries and in all reasonable medical
likelihood such inability will continue for a period in excess of 180
consecutive days (such inability is hereinafter referred to as “Disability” or
being “Disabled”). Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician

 

4



--------------------------------------------------------------------------------

mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement. Notwithstanding any such determination, in the event Executive is
Disabled, the Company shall, pursuant to a Company employee benefit plan or
otherwise, cause Executive to continue to receive the then Base Salary (or such
other salary continuation as may be provided pursuant to any Company employee
benefit plan) and welfare benefits (in accordance with the applicable Company
employee benefit plan under which Executive receives such benefits immediately
prior to such Disability) until the earlier to occur of (x) six months after the
date Executive is determined to be Disabled and (y) such time as Executive
commences coverage pursuant to the Company’s long-term disability plan.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a lump sum pro rata portion of any Annual Bonus, if any, that Executive
would have been entitled to receive pursuant to Section 4 hereof in such year
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment, payable when such Annual Bonus
would have otherwise been payable had Executive’s employment not terminated,
based on the Target for the fiscal year in which termination occurs (the
“Pro-Rata Bonus”); provided that the payment shall be made no later than
March 15th following the year in which such termination occurs.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement other than
for rights to indemnification and directors and officers liability insurance as
provided herein; provided, however, that the treatment of any equity rights held
by Executive immediately prior to any such termination shall be subject to the
applicable terms of the Management Equity Documents.

c. By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause, or by Executive’s resignation for Good Reason
(subject to the notice requirements, which may be waived by the Company, as
described above in this Section 8, and to the provision of Section 8(c)(ii),
below). In addition to the foregoing, a notice of non-extension of the
Employment Term by the Company shall be deemed to be a termination of the
Executive’s employment without Cause as of the date the Company notifies
Executive of such non-extension.

 

5



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s consent, (A) a reduction in Executive’s base salary or annual bonus
opportunity, (B) a substantial reduction in Executive’s duties, authorities, and
responsibilities, (C) a transfer of Executive’s primary workplace by more than
fifty (50) miles from the Company’s offices in Wilmington, Massachusetts, or
(D) following a “Change in Control” (as defined in the Plan), a material adverse
change in Executive’s aggregate duties and responsibilities from such aggregate
duties and responsibilities in effect immediately prior to such Change in
Control, such that Executive does not continue employment in a role comparable
to the position described in Section 2 hereof; provided that these events shall
constitute Good Reason only if the Company fails to cure such event within 30
days after receipt from Executive of written notice of the event which
constitutes Good Reason; and provided, further, that “Good Reason” shall cease
to exist for an event on the 60th day following the later of its occurrence or
Executive’s knowledge thereof, unless Executive has given the Company written
notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:

(A) the Accrued Rights plus payment of the Pro-Rata Bonus; and

(B) subject to Executive’s continued compliance with the provisions of
Section 9, payment in equal installments over twelve months of an amount equal
to the sum of (x) Executive’s then Base Salary and (y) Executive’s Annual Bonus,
if any, earned or payable in respect of the fiscal year of the Company prior to
the fiscal year in which the Executive’s employment is terminated; provided,
however, that if there occurs a Change in Control, and the Executive’s
employment terminates pursuant to this Section 8(c) within 24 months following
such Change in Control, the amount to which Executive shall be entitled
hereunder shall be paid in one lump sum; and

(C) Executive and his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans to the extent that
Executive elects COBRA health care continuation coverage under Section 4980B of
the Code, or any replacement or successor provision of United States tax law,
and the Company shall pay Executive’s costs for such coverage, during the
Severance Period, or, if earlier, until such time as the Executive becomes
employed by another employer (whether or not he is offered coverage under the
benefit plans of the new employer). The COBRA health care continuation coverage
period shall run concurrently with the Severance Period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 8(c)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement other than for rights to indemnification and directors and
officers liability insurance as provided herein; provided, however, that the
treatment of any equity rights held by Executive immediately prior to any such
termination shall be subject to the applicable terms of the Management Equity
Documents.

 

6



--------------------------------------------------------------------------------

d. Notice of Termination; Payment of Lump Sum Amounts. (i) Any purported
termination of employment by the Company or by Executive (other than due to
Executive’s death) as set forth above in this Section 8 shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated. Notwithstanding any other provision of this
Agreement, the provisions of this Section 8 shall exclusively govern Executive’s
rights upon termination of employment with the Company and its affiliates.

(ii) For purposes of this Section 8, all amounts required to be paid in a lump
sum pursuant to any subsection of this Section 8 shall be required to be made
within thirty (30) business days after the date of the termination of
Executive’s employment. Notwithstanding the provisions of this Section 8(d)(ii),
any amounts payable under this Section 8 that are subject to the execution of a
release of claims by the Executive shall not be paid until the sixtieth
(60th) calendar day after the date of termination of Executive’s employment, and
then only if the Executive has in fact executed and not revoked such release of
claims, provided that if the 60 calendar day period (and any permitted
revocation period thereafter, if applicable) as described in the foregoing
begins in one calendar year and ends in a second calendar year, then any
payments under this Section 8 shall be delayed until the second of such two
calendar years (regardless of whether Executive delivers the release in the
first calendar year or in the second calendar year).

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees, effective
as of the date of Executive’s commencement of employment with the Company,
without the Company’s prior written consent, Executive shall not, directly or
indirectly, (i) at any time during or after Executive’s employment with the
Company, disclose any Confidential Information pertaining to the business of the
Company or any of its subsidiaries, except in connection with the performance of
Executive’s duties hereunder as he deems in good faith reasonably necessary or
desirable, or when required by law, administrative or judicial process; or
(ii) at any time during the Noncompete Period (as hereinafter defined) directly
or indirectly, (A) be engaged in or have a financial interest (other than a
passive ownership position of less than 5% in any company whose shares are
publicly traded or any non-voting non-convertible debt securities in any company
or any investment the Executive owns through a mutual fund, private equity fund
or other pooled account) in any business which competes with a business of the
Company or any of its subsidiaries, which business of the Company (or any of its
subsidiaries) provided, at least five percent (5%) of the gross revenues of the
Company and its subsidiaries in the full fiscal year of the Company immediately
preceding the fiscal year in which Executive’s termination of employment occurs
or is expected to provide such level of gross revenues in the

 

7



--------------------------------------------------------------------------------

fiscal year of such termination (any such business which so competes, a
“Competitor”) or (B) solicit or offer employment to any person (other than
Executive’s secretary or other personal assistant who reports directly to
Executive) who has been employed by the Company or any of its subsidiaries at
any time during the six months immediately preceding the termination of
Executive’s employment. Notwithstanding the foregoing, nothing herein shall
prevent Executive from working for a, subsidiary, division or other entity of an
entity that controls, directly or indirectly, another subsidiary, division or
other entity, that is a Competitor, so long as the entity, subsidiary or
division by which Executive may be employed is not itself a Competitor. If
Executive is bound by any other agreement with the Company regarding the use or
disclosure of confidential information, the provisions of this Agreement shall
be read in such a way as to further restrict and not to permit any more
extensive use or disclosure of confidential information. For purposes of this
Section 9, (x) “Noncompete Period” shall be defined as the period during which
Executive continues to be employed by the Company and a period of one year
following the date Executive ceases for any reason to be employed by the
Company, and (y) “Confidential Information” shall mean all non-public
information concerning trade secret, know-how, software, developments,
inventions, processes, technology, designs, the financial data, strategic
business plans or any proprietary or confidential information, documents or
materials in any form or media, including any of the foregoing relating to
research, operations, finances, current and proposed products and services,
vendors, customers, advertising and marketing, and other proprietary and
confidential information of the Restricted Group, and “Restricted Group” shall
mean, collectively, the Company, its subsidiaries, Kohlberg Kravis Roberts & Co.
L.P., and their respective affiliates.

b. Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area.

c. The provisions of this Section 9 are intended to supersede the terms
contained in Section 24 of the Management Stockholders’ Agreement with respect
to the restrictive covenants contained therein.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 would be inadequate and the Company would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company or its successors or assigns,
without posting any bond, may, in addition to other rights and remedies existing
in their favor, immediately apply to any court of competent jurisdiction to
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available; provided, further, that in the event Executive actually
breaches any of the provisions of Section 9, in addition to the foregoing, the
Company or its successors or assigns shall also be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement.

 

8



--------------------------------------------------------------------------------

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a successor in interest to
substantially all of the business operations of the Company. The Company may
also assign this Agreement to an affiliate. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

f. Mitigation/Set Off. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates except for any specific, stated amounts owed by the Executive
to the Company. In the event of any termination of employment hereunder, the
Executive shall be under no obligation to seek other employment or mitigate and
there shall be no offset against any amounts due Executive under this Agreement
on account of any remuneration attributable to any subsequent employment that
Executive may obtain.

g. Indemnification. The Company shall indemnify and hold harmless the Executive
to the fullest extent permitted by law or the by-laws of the Company for any
action or inaction of Executive while serving as an officer or director of the
Company or, at the Company’s request, as an officer or director of any other
entity or as a fiduciary of any benefit plan, except for any activity by the
Executive that constitutes gross negligence or is self-enriching. The Company
shall cover the Executive under directors and officers liability insurance both
during and, while potential liability exists, after the Employment Term in the
same amount and to the same extent as the Company covers its other senior
officers and directors.

 

9



--------------------------------------------------------------------------------

h. Arbitration. All disputes and controversies arising under or in connection
with this Agreement, other than the seeking of injunctive or equitable relief
pursuant to Section 9 hereof, shall be settled by arbitration conducted before
one arbitrator sitting in such location agreed to by the parties hereto, in
accordance with the rules for expedited resolution of commercial disputes of the
American Arbitration Association then in effect. The determination of the
arbitrator shall be final and binding on the parties. Judgment may be entered on
the award of the arbitrator in any court having proper jurisdiction. All
expenses of such arbitration, including the fees and expenses of the counsel of
the Executive, shall be reimbursed by the Company unless the arbitrator
determines that the Company has prevailed in such arbitration in all material
respects, in which case the Executive shall bear Executive’s own legal fees,
without reimbursement by the Company.

i. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

j. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Accellent Inc.

c/o Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, California 94025

Attn: James C. Momtazee

Facsimile: (650) 233-6584

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Joseph Kaufman Esq.

Facsimile: (212) 455-2502

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

10



--------------------------------------------------------------------------------

k. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

l. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder; provided that, the Company shall pay all expenses related to the
Executive’s cooperation. This provision shall survive any termination of this
Agreement, without implication of the survival of any other provision of this
Agreement.

m. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

n. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 11(n); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto. For purposes of Section 409A of the Code,
each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of the Section 409A of the Code, and references
herein to Executive’s “termination of employment” shall refer to Executive’s
separation from service with the Company within the meaning of Section 409A. To
the extent any reimbursements or in-kind benefits due to Executive under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

 

11



--------------------------------------------------------------------------------

o. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on next page.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ACCELLENT INC.           JAMES McGORRY

 

     

 

By:

  Donald J. Spence      

Title:

  President & CEO      

 

13